Citation Nr: 1135695	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a broken tailbone.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2005 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a right knee disorder and service connection for a broken tailbone.  He perfected a timely appeal to that decision.  

On May 14, 2007, the Veteran appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of the hearing is of record.  

In June 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2011.  


FINDINGS OF FACT

1.  A right knee disorder was not manifested during military service and is not otherwise attributable to military service.  

2.  The Veteran does not currently have a disorder of the tailbone.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).   

2.  The Veteran does not have a broken tailbone that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2005 from the RO to the Veteran which was issued prior to the RO decision in July 2005.  Additional letters were issued in July 2010, October 2011, March 2011, and April 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Factual background.

The service treatment records (STRs) are negative for any complaints of, treatment for, or diagnosis of any condition of the right knee or tailbone.  On the occasion of the separation examination in July 1962, clinical evaluation of the spine and lower extremities was normal.  

The Veteran's claims for service connection for a right knee disorder and a broken tailbone (VA Form 21-526) was received in December 2004.  Submitted in support of the claim were private treatment reports dated from December 2003 to June 2005.  These records show that the Veteran has received ongoing clinical attention and treatment for a right knee disorder.  In August 2004, the Veteran was seen for complaints of right knee pain and swelling.  It was noted that he had had some pain and swelling in the right knee over the past seven months; he reported slipping on the ice back in December 2003 with the onset of his symptoms.  It was also reported that the Veteran underwent arthroscopy of the right knee back in 1992 and reported that he had a football injury to the right knee years ago.  Following a physical examination, the impression was significant arthritis of the right knee.  

Among the above records is a medical statement from Dr. J. M., dated in June 2005, indicating that the Veteran presented with a 14 year history of right knee pain which has been getting worse in the past 6 months.  The Veteran reported severe pain with walking and weather changes.  The impression was right knee pain, contracture, and effusion of osteoarthritis, and chronic anterior cruciate ligament deficiency.  

The Veteran was afforded a VA examination in June 2005.  It was noted that the Veteran served in the Navy as a deck hand and a commissary cook.  The Veteran reported being on the deck of a ship as it was pulling into point at Key West in 1962; while helping to latch down the ship, he tripped on an anchored chain, hit his tailbone, and injured his right knee.  The Veteran reported pain, weakness, stiffness, and swelling in the right knee.  The examiner noted that the Veteran had degenerative osteoarthritis and no constitutional symptoms.  He has no prosthesis and walking along the pavement would occasionally cause the knee to pop out.  Following an examination of the knee, the pertinent diagnosis was advanced osteoarthritic changes of the right knee.  The examiner stated that he saw no evidence of new or recent injury.  

At his personal hearing in May 2007, the Veteran stated that, prior to military service, he was a high school student and worked on a farm; he did not have any knee problems prior to military service.  The Veteran indicated that he fell on the deck of the ship while they were pulling into Key West, Florida; he was sent to the ships corpsman who told him that he bruised his knee and was placed on light duty.  The Veteran related that he injured the right knee after the Navy; then, he did not have any problems until approximately 15 years ago when he had to have surgery on the right knee.  The Veteran stated that he first received treatment for the right knee in 1972 approximately 10 years after his discharge from service; he also had surgery 15 years ago, and now he has to have a total knee replacement.  The Veteran testified that he injured his tailbone in the same incident that caused his right knee injury.  The Veteran related that, at that time, they were more concerned about his hip.  

Received in October 2010 was a copy of the deck log from U.S.S. Calcaterra, dated December 29, 1961, indicating that the Veteran received contusions of the right hip and right elbow and possible damage to the sciatic nerve when he slipped and fell on the forecastle.  He was taken to the Naval hospital in Key West, Florida for x-rays and was returned to duty.  

The Veteran was afforded another VA examination in November 2010.  At that time, he reported injuring his right knee in the military in 1961.  The Veteran indicated that the knee has been getting progressively worse; he had a total knee replacement in June 2008.  The Veteran also reported suffering a fracture of the tailbone in the military; he stated that he had no problem with his tailbone anymore, and that it healed and resolved years ago.  Following an examination of the knee, the pertinent diagnosis was right total knee arthroplasty.  The examiner noted that there was no objective or subjective evidence of any current tailbone condition.  The examiner opined that the right knee condition is not caused by or a result of military service; rather, he stated that the right knee is caused by the effects of aging coupled with the Veteran's statements of nonservice-connected injuries to the knee.  

Received in December 2010 were treatment reports from D. K., dated in December 2006, indicating that the Veteran received follow up evaluation for degenerative joint disease of the right knee.  

Also received in December 2010 were treatment reports from Dr. V. S.  A treatment report, dated in May 2008, indicated that the Veteran was seen for evaluation of his right knee.  It was noted that he had had ongoing difficulties for some years; he had not had any new injury or trauma.  The assessment was degenerative joint disease of the right knee.  The records show that the Veteran underwent a right total knee replacement on June 4, 2008.  A consultation report dated in June 2008 indicates that the Veteran has had longstanding knee pain going back to his days playing football.  It was noted that he reinjured the right knee about 4 to 5 years ago when he fell on ice; postoperatively he is doing well.  Following an evaluation of the right knee, the pertinent diagnosis was status post right total knee arthroplasty.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active service and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that § 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). (The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  Right knee disorder.

After review of the evidentiary record, the Board finds that service connection is not warranted for a right knee disorder.  Significantly, the service treatment records (STRs) are completely silent with respect to any complaints or findings of a right knee disorder.  At the time of his separation examination in July 1962, clinical evaluation of the lower extremities was normal and the Veteran denied having any problems at that time.  The first clinical documentation of the onset of a right knee disorder is, at the earliest, 1992, some 30 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has contended continuity of right knee symptomatology following a slip and fall injury aboard ship in December 1961, during which he injured his right knee.  However, upon separation examination in July 1962, the Veteran denied any knee problems and clinical evaluation of the lower extremities was normal.  Moreover, he failed to raise a claim of entitlement to service connection for a right knee disability until 2004, over 42 years following discharge; this failure to raise a claim strongly suggests that he has not suffered from chronic and continuous symptomatology since active service.  The Board therefore finds that the Veteran's statements are not credible.  As noted below, the VA examiner did not find a basis for linking a current disability to service despite the Veteran's assertions, which suggests that the medical professional conducting the examination had not found the Veteran's assertions to be credible.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board also finds that there is no persuasive evidence demonstrating a relationship between a currently diagnosed right knee disorder and service.  Following the VA examination in November 2010, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that the right knee condition is not caused by the Veteran's military service.  The Veteran has not submitted any evidence of a nexus to service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of complaint or treatment until many years after service, the absence of any credible evidence showing continuity of symptomatology since service, and the negative nexus opinion, the Board finds that the evidence weighs against the Veteran's claim.  A right knee disorder is not the result of disease or injury incurred in or aggravated by service.  There is no evidence of a nexus between a post-service diagnosis and active service.  As such, the Veteran's claim for service connection for a right knee disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).   

B.  Broken tailbone.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Shedden, 381 F.3d at 1167 (holding that service connection requires a showing of a current disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases wherein the service incident has resulted in a disability, and that in the absence of proof of a current disability, there can be no valid claim).  

In the present case, the Board finds that the Veteran does not suffer from a current disability resulting from a broken tailbone.  The VA examiner stated in November 2010 that there was no objective or subjective evidence of any current tailbone condition.  Although the Board finds that the Veteran experienced an in-service slip and fall aboard a ship in December 1961, there is no competent evidence that he sustained a broken tailbone as a result of that incident.  Significantly, post service treatment reports do not reflect any findings of a tailbone disorder associated with that incident.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he had a broken tailbone at any time, nor has he identified any provider whose records might show such disability.  His own lay assertions that he has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a broken tailbone, any residuals of such an injury, or has manifested such condition since service, he has no valid claim.  See, e.g., Brammer; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See also Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service."  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).)  Thus, service connection for the residuals of a broken tailbone must be denied.  

The only evidence in support of the Veteran's claim are his own statements.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  In this case, the evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.   


ORDER

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a broken tailbone is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





